Citation Nr: 0929802	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2002 to October 
2002, and December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Muskogee, Oklahoma that granted an initial rating 
of 10 percent disabling for PTSD.  A July 2008 RO decision 
granted an initial rating of 30 percent disabling, and the 
Veteran continued his appeal.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
symptoms of detachment, isolation, increased startle 
response, hypervigilance, difficulty concentrating, chronic 
sleep impairment, impaired impulse control (such as 
unprovoked irritability with periods of violence), difficulty 
adapting to stressful circumstances (including work), and 
difficulty in establishing and maintaining effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an evaluation in 
excess of 30 percent disabling for service-connected PTSD, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 
5106 (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 186 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA is required 
to 
(1) inform a claimant of any information and evidence not of 
record that is necessary to substantiate the claim, (2) which 
the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate fourth element of the notice 
requirement of Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this requirement is harmless.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006). 

The Board finds that a March 2006 letter satisfied VA's 
notice requirements.  The March 2006 letter informed the 
Veteran of what evidence was necessary to substantiate his 
claim for service connection, which information or evidence, 
he was to provide to VA, and which information and evidence 
VA would make efforts to obtain on his behalf.  See Pelegrini 
II, supra at 120-21.

A May 2008 letter notified the Veteran of how VA determines 
appropriate disability ratings, and the claim was 
readjudicated in June 2008 when the RO issued a statement of 
the case.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, supra at 537.  Also, the RO granted an 
effective date relating back to the date the initial claim 
was filed (the earliest possible date under 38 U.S.C.A. 
§ 5110(a)), and the effective date is not in issue.  See 
Goodwin v. Peake, 22 Vet. App. 128, 133, 137 (2008).

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this decision, the Court 
held that, for an increased rating claim, VCAA notice should 
include notice that evidence of increased severity of the 
disorder or of greater interference with work or activities 
of daily life is required to support a claim for increased 
evaluation; that it include at least general notice of more 
particularized bases of granting increased evaluations where 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.

However, for initial rating claims, where service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required since the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 
notice is nonprejudicial.  See Dingess, supra; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin, supra 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  In line with the above reasoning, 
Vazquez does not apply to the Veteran's initial rating claim 
for PTSD because VA's VCAA notice obligation was satisfied 
when the RO granted his claim for service connection.  22 
Vet. App. 37 (2007).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service and VA medical records are 
all in the file. The Veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that are 
potentially relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).

In August 2007, the Veteran was provided with a VA 
examination in connection with his request for a higher 
initial rating for his PTSD disability, and the examination 
report was prepared a few days later in September 2007.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected PTSD since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the September 2007 VA 
examination report to be thorough and complete.  The 
examination in this case is adequate upon which to base a 
decision with regard to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, supra.

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2008).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2008).  When a 
veteran timely appeals an initial rating for a service-
connected disability within one year of the rating decision, 
VA must consider whether the veteran is entitled to 'staged' 
ratings to compensate him for periods of time since the 
filing of his claim when his disability may have been more 
severe than others.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  38 C.F.R. § 4.130 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  Notably, the term "such as" in 38 
C.F.R. § 4.130 precedes lists of symptoms that are not 
exhaustive, but rather serve as examples of the type and 
degree of symptoms and their effects that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under 38 C.F. R. § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, 
recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.




The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
coworkers).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasional failure to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  38 C.F.R. § 4.130 (incorporating by 
reference VA's adoption of the DSM-IV for rating purposes).

The Veteran's PTSD is currently assigned a disability rating 
of 30 percent.  The Veteran seeks a higher initial rating.

After a careful review of the evidence of record, and for the 
reasons and bases set forth below, the Board concludes that 
the Veteran's PTSD more nearly approximates the criteria for 
a 50 percent rating, but no more.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2008).

In this regard, the Board notes that the September 2007 PTSD 
VA examination report reflects that the Veteran's PTSD is 
manifested by symptoms of increased startle response, 
hypervigilance, difficulty concentrating, chronic sleep 
impairment, impaired impulse control, difficulty adapting to 
stressful circumstances (including work), and difficulty 
establishing and maintaining effective relationships.  See VA 
Examination Report, September 2007 at 1, 3.  The Veteran also 
reported symptoms of detachment, isolation, and an intense 
fear of sitting in any room without his back against the wall 
and facing the door.  See id. at 3.

With regard to establishing and maintaining effective social 
relationships, the VA examination report reflects that the 
Veteran reported "I don't like people," and that he rarely 
left home.  See VA Examination Report, September 2007 at 3.  
The VA examiner opined that the Veteran "clearly feels 
detached and estranged from others."  See id. at 3.  The 
Veteran further reported that his squad leader in the Army 
National Guard suggested that he seek treatment after several 
incidents at drill during which he "flipped out."  See id. 
at 3.  He reported that he had anger outbursts "everywhere, 
every day," and that he had been in several "fights" at 
the local Wal-Mart store.  He also reported that he did not 
like to go to the VA medical center because recently he got 
angry, threatened the receptionist, and stormed out because 
the receptionist asked him not to move his chair (against the 
wall and facing the door).  See id. at 3.

With regard to establishing and maintaining effective work 
relationships, the VA examination report reflects that the 
Veteran reported having worked for a family friend as a fence 
installer from May 2005 to the time of the examination, 
although the Veteran indicated that such work was irregular.  
He said that his relationship with his subordinates was 
"good" because "they had to get along with me."  Also, the 
Veteran reported having recently quit a job as a satellite 
dish installer for two months because he had difficulty 
dealing with the public and because he was sent to install a 
dish for an Arab customer and he had an intense dislike of 
"Iraqis."  See VA Examination Report at 2.

The VA examiner's overall impression was that the Veteran 
demonstrated symptoms of PTSD most like the rating formula 
for a 30 percent disability under 38 C.F.R. § 4.130.  
Specifically, she opined as follows:

the best description of the claimant's current 
psychiatric impairment is . . . occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent inability to perform 
occupational tasks although generally the person is 
functioning satisfactorily with routine behavior, 
self-care, and normal conversation.  The above 
statement is supported by the following symptoms:  
chronic sleep impairment and anger episodes, social 
isolation, and hypervigilance.

In light of the above, the Board finds that the Veteran's 
PTSD symptoms more closely approximate the 30 percent 
disabling criteria or 50 percent disabling criteria.  See 38 
C.F.R. § 4.7 (2008).  The Veteran, however, does not manifest 
symptomatology of the severity to warrant a higher, 70 
percent evaluation.  The Veteran has not demonstrated 
symptoms of suicidal ideation, obsessional rituals that 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently 
and effectively, spatial disorientation, or neglect of 
personal appearance and hygiene.  Also, the VA examiner noted 
that the Veteran's thought processes were appropriate, his 
judgment was not impaired, his abstract thinking was normal, 
his memory was within normal limits, his orientation was 
normal, his behavior was appropriate, his speech was normal, 
panic attacks were absent, there was no suspiciousness, no 
delusions or hallucinations, and no threat of persistent 
danger or injury to himself or others.  See VA Examination 
Report, September 2007 at 3-4.

In rendering this decision, the Board has taken into account 
the fact that the Veteran has demonstrated impaired impulse 
control with episodes of violence.  However, given the 
overall impairment shown, and the fact that much of the other 
symptomatology consistent with a 70 percent rating or higher 
are absent, the Board finds that the greater weight of 
evidence is against granting an increased rating on that 
basis.

The Board has also considered that the Veteran's GAF score 
was estimated to be between 55 and 60 by the VA examiner.  
According to the GAF scale, scores ranging from 51 to 60 
represent moderate symptoms, such as moderate difficulty in 
social, occupational, or school function (such as few friends 
and conflicts with peers or coworkers).  The Board finds that 
the degree of disability suggested by a GAF score of 55 to 60 
is not inconsistent with a 50 percent rating.  Furthermore, 
the Board ultimately places more probative weight on the 
specific clinical findings noted on examination, which, as 
discussed above, support no more than the 50 percent rating 
currently assigned.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, for the reasons previously discussed, 
the Board concludes that the 50 percent rating assigned 
herein contemplates the degree of interference in social and 
work settings resulting from the Veteran's PTSD.  As 
discussed, although he described his employment as irregular 
in frequency, he also indicated that he was able to get along 
with subordinates.  Thus, the Board finds that his PTSD is 
not shown to be so severe as to result in marked interference 
with employment.  Furthermore, as the Veteran's PTSD has not 
necessitated frequent periods of hospitalization and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the evidence is in 
equipoise as to whether the Veteran's PTSD symptoms more 
closely approximate a disability rating of 30 percent or 50 
percent, and, therefore, having resolved doubt in favor of 
the Veteran, the Board will grant a higher evaluation of 50 
percent.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2008).  Assignment of staged ratings is not for 
application.  See Fenderson v. West, supra.


ORDER

Entitlement to an evaluation of 50 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


